IN THE SUPREME COURT OF PENNSYLVANIA
                                   EASTERN DISTRICT


MICHAEL EGAN, JR. AND JILL EGAN,                           : No. 338 EAL 2014
H/W AND MARK BUZBY                                         :
                                                           :
                                                           : Petition for Allowance of Appeal from the
                  v.                                       : Order of the Superior Court
                                                           :
                                                           :
USI MID-ATLANTIC, INC. AND USI                             :
HOLDINGS CORPORATION AND                                   :
BRISTOL TOWNSHIP AND ZURICH                                :
AMERICAN INS. COMPANY                                      :
--------------------------------------------------------   :
MICHAEL EGAN, JR. AND JILL EGAN,                           :
H/W AND MARK BUZBY                                         :
                                                           :
                                                           :
                  v.                                       :
                                                           :
                                                           :
USI MID-ATLANTIC, INC. AND ROBERT                          :
BROWN AND FREDA BATIPPS AND                                :
LINDA MAGOVERN AND DOUGLAS                                 :
SCHROER AND LISA MCKERNAN AND                              :
USI HOLDINGS CORPORATION AND                               :
SUZANNE NEWSOME                                            :
                                                           :
                                                           :
                  v.                                       :
                                                           :
                                                           :
BRISTOL TOWNSHIP                                           :
                                                           :
                                                           :
PETITION OF: USI MID-ATLANTIC, INC.,                       :
USI HOLDINGS CORPORATION,                                  :
ROBERT BROWN, FREDA BATTIPS,                               :
AND LINDA MAGOVERN                                         :
                                                           :
MICHAEL EGAN, JR. AND JILL EGAN,                           : No. 339 EAL 2014
H/W AND MARK BUZBY                                         :
                                                           :
                                                           : Petition for Allowance of Appeal from the
                  v.                                       : Order of the Superior Court
                                                           :
                                                           :
USI MID-ATLANTIC, INC. AND USI                             :
HOLDINGS CORPORATION AND                                   :
BRISTOL TOWNSHIP AND ZURICH                                :
AMERICAN INS. COMPANY                                      :
--------------------------------------------------------   :
MICHAEL EGAN, JR. AND JILL EGAN,                           :
H/W AND MARK BUZBY                                         :
                                                           :
                                                           :
                  v.                                       :
                                                           :
                                                           :
USI MID-ATLANTIC, INC. AND ROBERT                          :
BROWN AND FREDA BATIPPS AND                                :
LINDA MAGOVERN AND DOUGLAS                                 :
SCHROER AND LISA MCKERNAN AND                              :
USI HOLDINGS CORPORATION AND                               :
SUZANNE NEWSOME                                            :
                                                           :
                                                           :
                  v.                                       :
                                                           :
                                                           :
BRISTOL TOWNSHIP                                           :
                                                           :
                                                           :
PETITION OF: USI MID-ATLANTIC, INC.,                       :
USI HOLDINGS CORPORATION,                                  :
ROBERT BROWN AND FREDA                                     :
BATIPPS AND LINDA MAGOVERN                                 :
                                                           :




                       [338 EAL 2014, 339 EAL 2014 and 340 EAL 2014] - 2
MICHAEL EGAN, JR. AND JILL EGAN,                           : No. 340 EAL 2014
H/W AND MARK BUZBY                                         :
                                                           :
                                                           : Petition for Allowance of Appeal from the
                  v.                                       : Order of the Superior Court
                                                           :
                                                           :
USI MID-ATLANTIC, INC. AND USI                             :
HOLDINGS CORPORATION AND                                   :
BRISTOL TOWNSHIP AND ZURICH                                :
AMERICAN INS. COMPANY                                      :
--------------------------------------------------------   :
MICHAEL EGAN, JR. AND JILL EGAN,                           :
H/W AND MARK BUZBY                                         :
                                                           :
                                                           :
                  v.                                       :
                                                           :
                                                           :
USI MID-ATLANTIC, INC. AND ROBERT                          :
BROWN AND FREDA BATIPPS AND                                :
LINDA MAGOVERN AND DOUGLAS                                 :
SCHROER AND LISA MCKERNAN AND                              :
USI HOLDINGS CORPORATION AND                               :
SUZANNE NEWSOME                                            :
                                                           :
                                                           :
                  v.                                       :
                                                           :
                                                           :
BRISTOL TOWNSHIP                                           :
                                                           :
                                                           :
PETITION OF: USI MID-ATLANTIC, INC.,                       :
USI HOLDINGS CORPORATION,                                  :
ROBERT BROWN AND FREDA                                     :
BATIPPS AND LINDA MAGOVERN                                 :
                                                           :


                                                    ORDER



PER CURIAM




                       [338 EAL 2014, 339 EAL 2014 and 340 EAL 2014] - 3
      AND NOW, this 21st day of January, 2015, the Petition for Allowance of Appeal

is GRANTED. The issues, as stated by Petitioners, are:


      (1)    When this Court held in Everhart v. PMA Insurance Co., 938 A.2d 301
             (Pa. 2007), that a waiver is not required for a commercial insured to reject
             stacked uninsured and underinsured motorist (UM/UIM) coverage, did the
             Superior Court, as a matter of first impression, commit legal error by
             requiring a waiver for a commercial insured to reject non-stacked UM/UIM
             insurance when interpreting a nearly identical provision of the same
             statute (the Motor Vehicle Financial Responsibility Law)?

      (2)    Did Judge Panella correctly find in his dissent that the trial court's
             unquestionably erroneous jury instruction, that a signed waiver form is
             required for a commercial insured to reject stacked UM/UIM coverage,
             impermissibly disregarded Everhart and unfairly allowed the jury to base
             liability on conduct regarding a waiver form that was not required for
             rejection of stacked coverage?

      (3)    Did the Superior Court dilute the burden of proof for punitive damages
             contrary to hornbook law, by holding that a plaintiff need not demonstrate
             more than an intentional tort to submit the question of punitive damages to
             the jury?




                [338 EAL 2014, 339 EAL 2014 and 340 EAL 2014] - 4